Citation Nr: 1105313	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran had active military service from April 1966 to April 
1969.  He died in January 2006, and the appellant is his 
surviving spouse.  She appealed to the Board of Veterans' Appeals 
(Board) from an April 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that the Veteran was diagnosed with renal cancer 
in his left kidney in May 2002.  Unfortunately, the cancer 
eventually metastasized to his lungs, liver, and colon.  The 
Veteran's death certificate shows that he died in January 2006 as 
a result of metastatic renal cancer.  Gastrointestinal bleeding 
was also listed as a significant condition contributing to death 
but not resulting in the underlying cause.  At the time of his 
death, service connection was only in effect for diabetes 
mellitus and posttraumatic stress disorder (PTSD).  

The appellant claims that the Veteran's cancer originated in his 
lungs rather than his left kidney and that it eventually spread 
to his left kidney, leading to his death.  She argues that his 
lung cancer was caused by his history of Agent Orange exposure 
during his military service in the Republic of Vietnam during the 
Vietnam era.  If true, this would be significant since service 
connection would be warranted for lung cancer on a presumptive 
basis for lung cancer in light of the Veteran's exposure to Agent 
Orange in Vietnam.

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

The record shows that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  However, renal cancer is not 
included in the list of presumptive diseases for Veteran's with a 
history of Agent Orange exposure.  See 38 C.F.R.       § 
3.309(e).  Nevertheless, since lung cancer is included in that 
list, the Board finds that a medical opinion would be helpful to 
determine the primary site of the Veteran's cancer.  If medical 
evidence indicates that the Veteran's cancer originated in his 
lungs, as alleged by the appellant, service connection for lung 
cancer would be warranted on a presumptive basis.  This would 
then ultimately mean that the Veteran's cause of death resulted 
from a service-connected disability since his fatal renal cancer 
would have originated in his lungs.

Even if it is determined that the Veteran's cancer did not 
originate in his lungs, the availability of presumptive service 
connection for a disability based on Agent Orange exposure does 
not preclude a claimant from establishing service connection with 
proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, the appellant may prove her claim if 
medical evidence shows that the Veteran's cancer, regardless of 
where it originated, is directly related to service, to include 
Agent Orange exposure therein.  Therefore, even if VA determines 
that the Veteran's cancer originated in his left kidney, thereby 
precluding service connection on a presumptive basis due to Agent 
Orange exposure, a medical opinion is still needed to determine 
whether his fatal cancer is directly related to service, to 
include Agent Orange exposure therein.

In addition to these theories, the appellant recently submitted 
an April 2008 medical report from Dr. J.F. stating that it is at 
least as likely as not that the Veteran's service-connected 
diabetes mellitus and PTSD contributed to the Veteran's death.  
Under the section "Etiology," Dr. J.F. wrote: "IAW American 
Journal of Epidemiology, the attached study show[s] that DM2 
[type 2 diabetes mellitus] was significantly associated with 
fatal colon cancer in men."  Dr. J.F. associated this article 
with his report, which cites to a recent study showing a causal 
connection between diabetes and fatal colon cancer in men.  

The problem with Dr. J.F.'s opinion is that although the Veteran 
had been diagnosed with colon cancer during his lifetime, the 
only cause of death listed on the death certificate is renal 
cancer.  It also appears that the Veteran's colon cancer 
metastasized from his left kidney.  In any event, however, since 
Dr. J.F. attributed the Veteran's death to his service-connected 
diabetes mellitus and PTSD, the Board finds that a medical 
opinion should also address the issue of whether the Veteran's 
service-connected diabetes mellitus and/or PTSD contributed in 
any way to his death.  

Based on the foregoing, the Veteran's claims file should be 
reviewed by a VA physician to determine the primary site of his 
cancer, whether that cancer is related to his presumed Agent 
Orange exposure in service, and whether his service-connected 
diabetes mellitus and/or PTSD contributed in any way to the 
underlying cause of death.  See Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008) (in the context of a Dependency and Indemnity 
Compensation (DIC) claim, VA must consider that 38 U.S.C. § 
5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists that 
such assistance would aid in substantiating the claim).

Also, since the case is being remanded for the further 
evidentiary development, the Board finds that the appellant 
should be provided with a more comprehensive letter under the 
Veterans Claims Assistance Act (VCAA).  More specifically, an 
additional VCAA notice letter is needed to comply with the 
Court's decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), which held that for DIC benefits, VCAA notice must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter that 
complies with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The letter must comply with 
the Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), by containing: (1) 
a statement that service connection was 
established only for PTSD and diabetes mellitus 
at the time of the Veteran's death; (2) an 
explanation of the evidence and information 
required to substantiate her claim based on 
these service-connected conditions; and (3) an 
explanation of the evidence and information 
required to substantiate her claim based on a 
condition not yet service-connected (i.e., 
cancer).  

2.  Arrange for the claims file to be reviewed 
by a VA oncologist.  The oncologist should be 
notified that he or she is to presume that the 
Veteran was exposed to herbicides (Agent Orange) 
while serving in Vietnam.  Based on a review of 
the claims file, the oncologist should answer 
the following questions: 

(a)  Is it at least as likely as not (50 percent 
probability or greater) that the Veteran's 
cancer originated in his lungs as opposed to his 
left kidney? 

(b) If the cancer originated in the Veteran's 
left kidney (with metastasis to the lungs, 
liver, and colon), is it at least as likely as 
not (50 percent probability or greater) that it 
is related to his presumed exposure to Agent 
Orange in service?

(c)  Is it at least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected diabetes mellitus and/or PTSD 
contributed to his death? 

The examiner must discuss the rationale for all 
opinions and conclusions expressed, whether 
favorable or unfavorable.

3.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not 
granted to the appellant's satisfaction, send 
her and her representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before returning 
the record to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


